Citation Nr: 1503334	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-29 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii



THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a permanent and total disability rating for pension purposes, to include under the provisions of 38 C.F.R. § 3.321(b)(2).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to October 1998.  He has additional service in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision by the RO in Honolulu, Hawaii (hereinafter agency of original jurisdiction (AOJ)).  In April 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012.

In June 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript is associated with claims file.

In addition to the paper claims file, the record on appeal includes documents stored electronically in Virtual VA and the Veteran Benefits Management System. A review of the documents in Virtual VA reveals a copy of the June 2013 hearing transcript and VA clinic records associated with the claims file in September 2012.  VBMS includes service personnel and treatment records, as well as a January 2015 VA audiology examination report.

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service[or service-connected disability, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In cases involving a VA examiner's determination that an opinion cannot be rendered without resort to speculation, the United States Court of Appeals for Veterans Claims (Court) has indicated that the Board may only rely on such determination if it is supported by an explanation of the basis for such conclusion or if the basis is otherwise apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  If no basis is provided by an examiner (or is not otherwise apparent in the Board's review), it is the Board's duty to remand for further development.  Id.

The Veteran seeks to establish his entitlement to service connection for a low back disability.  He has testified to performing long-distance road marches wearing 70 to 100 pounds of equipment, to include one occasion in 1997 wherein he strained his low back and sought medical treatment.  After that incident, he described continuing low back problems.  Post service, he initially sought treatment at VA for right hip pain which eventually was attributed to sciatica.  He has also attributed his low back problems to repetitive helicopter jumps.  See, e.g., VA clinic record dated August 20, 2012.

The Veteran's service treatment records (STRs) document that his July 1995 enlistment examiner noted him to have a loss of normal kyphotic curve, but no diagnosis was provided.  He reported to the dispensary in December 1997 with complaint of middle back pain while wearing load carrying equipment (LCE).  He again reported non-traumatic back pain in February 1998 while being treated for an upper respiratory infection and dehydration.  In August 1998, he reported upper back pain while doing squats at a gym.  He denied a prior history of back pain or trauma.  The assessment was right rhomboid/trapezius strain.  He reported recurrent back pain on his August 1998 separation examination, but no diagnosis was offered.

Post-service, the Veteran initially sought VA treatment for right hip pain which radiated down in leg in March 2002.  At that time, an x-ray examination of the hip was negative.  A subsequent magnetic resonance imaging (MRI) at Kaiser Permanente in August 2002 revealed an L4/L5 central and right paracentral disc herniation with compression of the L5/S1 nerve roots which clinically correlated with clinical symptoms of right sciatica.  

The Veteran was afforded VA examination in November 2010 wherein the examiner diagnosed the Veteran with a lumbosacral strain by history during active service.  However, the examiner indicated being unable to resolve whether the Veteran actually strained his lumbosacral spine in service without resort to speculation.  The examiner also indicated being unable to determine whether the Veteran's initial VA visit for hip pain in 2002 was in actuality back pain with sciatica symptoms.  In so concluding, the examiner noted only one instance of back pain in 1998 while doing squats in a gym and being unable to locate multiple occurrences and diagnoses of back pain to falling related incidents.  The examiner further noted that medical records from Kaiser Permanente were not available for review.

The Board notes that the November 2010 examination report does not contain any reference by the examiner of the Veteran's December 1997 complaint of middle back pain while wearing load carrying equipment, his February 1998 complaint of non-traumatic back pain or his report of recurrent back pain on his August 1998 separation examination.  Additionally, the Board observes that the claims file currently contains records from Kaiser Permanente which reflect that the Veteran was diagnosed with right sciatica due to compression of the L5/S1 nerve roots within 5 months of his initial VA visitation in March 2002.

Under these circumstances, and in light of the holding in Jones and the lack of complete records available to the November 2010 VA examiner for review, the Board finds that the AOJ should arrange for further review of the claims file and an addendum opinion by the November 2010 VA examiner, if possible.  See Jones, 382 Vet. App. at 390 (stating that an examiner's use of the phrase "without resort to mere speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner).  The examiner should clearly indicate whether, based on further review of the record, an opinion as to the etiology of current lumbar spine disability can be provided.  If the examiner determines that it would be speculative to opine whether any currently manifested disability of the Veteran's low back is related to service, a complete, clearly-stated rationale for that conclusion must be provided..

With respect to the claim of entitlement to a permanent and total disability rating for pension purposes, the Veteran's clinic records reflect his treatment for recurrent exacerbations of low back pain with sciatica.  In February 2012, he was given workplace restrictions during an exacerbation of low back pain with sciatica.  Given this record, the Board will also request that the VA examiner who provides opinion as to the nature and etiology of the Veteran's low back disability to identify the Veteran's work limitations due to his low back disability. 

Prior to undertaking appropriate action to obtain further medical opinion in this case, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the claims file currently includes outpatient treatment records from the Veterans Affairs Medical and Regional Office Center (VAMROC) in Honolulu, Hawaii since September 14, 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Given the foregoing information, it appears that there are outstanding records pertaining to treatment at the Honolulu VAMROC.  Hence, on remand, the AOJ should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Honolulu VAMROC since September 14, 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c), as regards requests for records from Federal facilities.

The AOJ also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.



Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Honolulu VAMROC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since September 14, 2012.  
Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the VA examiner who provided the November 2010 medical opinion to review the claims file and provide an addendum opinion. 

If the November 2010 examiner is unavailable, if possible, obtain an opinion based on claims file review from another appropriate physician.  Arrange for the Veteran to undergo VA examination and/or any additional testing if deemed medically necessary.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

The examiner should identify all current low back disability(ies).  

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in or is otherwise medically-related to service, to include as a residual of the Veteran's military duties of performing long-distance road marches wearing 70 to 100 pounds of equipment and repetitive helicopter jumps.

In providing the requested opinion, the examiner should specifically consider and discuss the all pertinent medical evidence and legal authority, to include the Veteran's December 1997 complaint of middle back pain while wearing load carrying equipment (LCE), his February 1998 complaint of non-traumatic back pain, his August 1998 complaint of upper back pain while doing squats at a gym, his report of recurrent back pain on his August 1998 separation examination, his initial VA treatment for right hip pain in March 2002, and records from Kaiser Permanente in August 2002 finding an L4/L5 central and right paracentral disc herniation with compression of the L5/S1 nerve roots which clinically correlated with clinical symptoms of right sciatica.  

The examiner should describe any workplace limitations caused by the Veteran's low back disability, including taking into account whether the frequency and severity of exacerbations of low back pain and medications prescribed to treat the low back disability precludes the performance of sedentary employment.  

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

If the examiner concludes that any requested opinion cannot be provided without resorting to mere speculation, he or she must provide complete, clearly-stated rationale for that conclusion. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





      (CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


